Citation Nr: 0030901	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for a post 
traumatic brain syndrome, currently rated as 20 percent 
disabling.

2. Entitlement to service connection for a seizure disorder 
secondary to service connected post traumatic brain syndrome.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.




REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from December 1977 to March 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


REMAND

The case was previously before the Board in June 1998, when 
it was remanded to clarify representation, obtain medical 
records, and examine the veteran.  The representation was 
clarified.  Some records were obtained.  The veteran was 
examined; however, the medical opinions were not adequately 
responsive to the questions raised in the Board's previous 
REMAND.   A REMAND by this Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Moreover, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a REMAND in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

The Board regrets the further delay; however, the case is 
REMANDED to the RO for the following:  

1.  The summary of VA hospitalization in 
January and February 1996 mentions that 
the veteran has 3 volumes of VA records.  
A complete copy of the veteran's VA 
medical records should be obtained and 
associated with the claims folder.  

2.  A letter dated in May 2000, by a VA 
Nephrologist and Renal Social Worker, 
mention that the veteran has mild 
seizures secondary to his service-
connected brain trauma.  However, it is 
not clear how the kidney specialists 
reached such a conclusion about the 
veteran's brain function.  The 
possibility that the statement is based 
on the veteran's claim can not be 
excluded.  The RO should have Dan 
Balkovetz, M.D., and Shelly Souvenir, 
MSW, LGSW, explain the basis for the 
statement that the veteran has mild 
seizures secondary to his service-
connected brain trauma.  

3.  The December 1998 VA examination 
reached a diagnosis and then ordered 
testing.  The computerized tomography scan 
showed nothing new and the 
electroencephalogram was normal.  The 
diagnosis did not consider the results of 
the requested tests.  The veteran should 
be examined by a neurologist.  The entire 
claims folder, including a copy of this 
REMAND, must be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior to 
completion of the report.  The specialist 
should provide complete response to the 
following questions with rationale for all 
conclusions reached.  

A.  What are the current symptoms of the 
veteran's post traumatic brain syndrome?  

B.  What current symptoms are related to 
non-service-connected factors, such a 
substance abuse?  

C.  What would be the functional 
impairment due to the service-connected 
post traumatic brain syndrome and its 
residuals?  

D.  What would be the functional 
impairment due to the non-service-
connected factors, such a substance abuse?  

E.  Does the veteran have a seizure 
disorder secondary to post traumatic brain 
syndrome?  What evidence supports that 
conclusion.    

4.  A rating for seizures requires that 
they be witnessed at some time by a 
physician.  38 C.F.R. § 4.121 (2000).  In 
this case, there is no evidence that a 
doctor has seen the seizures.  The veteran 
reports frequent seizures.  He should be 
hospitalized for a period of observation 
and evaluation in order for a physician to 
document and evaluate the seizures.  

5.  The veteran should notify the RO of 
the name and address of any physician who 
has ever witnessed the claimed seizures.  
The RO should then request the physicians 
records, after obtaining any necessary 
releases.  

6.  If the veteran fails to report for 
examination, including hospitalization 
for examination and observation, without 
good cause, the claim must be denied.  
38 C.F.R. § 3.655 (2000).  If he fails to 
report for examination, the RO should 
notify him of the requirements of 
38 C.F.R. § 3.655 and give him an 
opportunity to explain any good cause he 
may have for missing the examination.  

7.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If a requested examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000) 
("if the [examination] report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).







